MEMORANDUM OPINION
Nos. 04-03-00626-CR & 04-03-00669-CR 
Tremont WILLIAMS,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2003-CR-6219W & 2003-CR-6220W
Honorable Mark Luitjen, Judge Presiding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	November 19, 2003
APPEALS DISMISSED
	Pursuant to a plea bargain agreement, Tremont Williams ("Williams"), entered a plea of nolo
contendere to the offense of driving while intoxicated as a repeat offender.  The trial court imposed
sentence in trial court cause numbers 2003-CR-6219W and 2003-CR-6220W on August 7, 2003.  The
sentences were to run concurrently.  Williams filed a timely pro se notice of appeal in each case.  	The trial court's certification in each appeal states that "this is a plea bargain case, and the
defendant has NO right of appeal."  The clerk's record in each appeal contains a written plea bargain, and
the punishment assessed by the trial court does not exceed the punishment recommended by the prosecutor
and agreed to by Williams; therefore, the trial court's certification in each appeal appears to accurately
reflect that the underlying case is a plea-bargain case.  See Tex. R. App. P. 25.2(a)(2). 
	Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed
if a certification that shows the defendant has a right of appeal has not been made part of the record under
these rules."  Tex. R. App. P. 25.2(d).  On September 3, 2003 and September 25, 2003, we ordered that
the appeals would be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless
an amended trial court certification, showing that Williams had the right of appeal, was made part of the
appellate record by October 3, 2003 in cause number 04-03-00626-CR and October 24, 2003 in cause
number 04-03-00669-CR.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d
174, 177 (Tex. App.--San Antonio 2003, order).  Amended certifications that show Williams has the right
of appeal have not been filed.  Therefore, we dismiss both appeals. Tex. R. App. P. 25.2(d). 
							PER CURIAM
Do Not Publish
1.  The Honorable Bert Richardson is the presiding judge of the 379th Judicial District Court, Bexar County, Texas.
The Honorable Mark Luitjen signed the judgments of conviction from which Williams appeals.